t c summary opinion united_states tax_court thomas j northen jr and shirley cox petitioners v commissioner of internal revenue respondent docket no 5020-02s filed date shirley cox pro_se rebecca s duewer for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure after a concession by petitioners the issue this court must decide is whether petitioner shirley cox petitioner is entitled to deduct the cost of removing and replacing the roof-covering material and related expenses on her commercial building some of the facts in this case have been stipulated and are so found petitioners resided in belmont california at the time they filed their petition during petitioner owned a one-half interest in a commercial building building pincite taylor street belmont california the building contains big_number square feet of offices and a warehouse the building was rented to environmental care inc environmental one of environmental’s jobs was to provide all the christmas decorations for the world trade center in san francisco california during the year in issue the roof leaked damaging environmental’s materials environmental’s personnel complained to petitioner and even threatened legal action petitioner hired armstrong roofing armstrong to stop the leaks and install a foam roofing system the acting roof superintendent superintendent examined the roof and found it basically intact except for one location where water was coming through almost like a river twenty eight sheets of plywood on the roof were replaced due to dry rot the superintendent explained that it was not necessary to remove the tar and gravel from the roof however armstrong’s company policy was to remove all tar and gravel down to the plywood roof spray the primer on and top it off with a spray polyurethane foam coating there were no structural changes made to the roof the entire roof was sprayed to protect armstrong against any potential liability in the future the leaks were located under the rooftop air conditioning unit in order to gain access to that area and stop the leaks petitioner’s contractors had to move and replace the air conditioner with a crane place supports under the air conditioner when it was replaced disconnect and reconnect the gas lines and install new electrical conduits respondent disallowed a repair expense deduction of dollar_figure allowed a dollar_figure depreciation deduction and made an automatic_adjustment respondent determined that dollar_figure of the dollar_figure had not been substantiated and that the remaining dollar_figure was a capital_expenditure at trial petitioner did not address the substantiation issue and on brief petitioner conceded this issue petitioner claims that the roof-covering expense incurred is a deductible expense respondent argues that it is a capital_expenditure sec_162 allows the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the cost of incidental repairs to property is deductible if those repairs neither materially add to the value of the property nor appreciably prolong the life of the property sec_1_162-4 income_tax regs repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property must generally be capitalized and depreciated in accordance with sec_167 id further sec_263 provides that no deduction shall be allowed for permanent improvements or betterments made to increase the value of any property the issue in this case has been considered previously by this court in 47_tc_471 in that case the court held that the cost of removing and replacing roof-covering material as well as the cost of inserting an expansion joint in the roof was a deductible expense the court observed that it is necessary to take into consideration the purpose for which an expenditure is made in order to determine whether such expenditure is capital in nature or constitutes a current_expense id pincite the court in oberman manufacturing co further observed that the taxpayer’s only purpose in having the work done was to prevent leakage and keep the leased property in an operating condition over its probable useful_life and not to prolong the life of the property increase its value or make it adaptable to another use id there was no replacement or substitution of the roof id here as in oberman manufacturing co there was no replacement or substitution of the roof petitioner’s only purpose in having the work done to the roof was to prevent the leakage and keep her commercial property in operating condition and not to prolong the life of the property increase its value or make it adaptable to another use petitioner’s expenditure merely restored her commercial property to one with a roof free of leaks that is why she hired armstrong and the other contractors the reason why armstrong sprayed the entire roof with foam was to protect armstrong against future liability on this record we hold that petitioner is entitled to deduct the expenditure in issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
